BOOKSTAYER, J.
Plaintiff, a passenger upon defendant’s ferryboat, sustained injuries to her person, and to property contained in a hand bag, when in the act of passing from such boat to its land*117ing place, by reason of the presence of an interval of space by the side of the gang plank connecting the boat with the landing, through which hole she fell. The recovery by the plaintiff in the court below is assailed upon this appeal, and, in our view, justly. The evidence given in support of the cause of action shows that plaintiff’s husband preceded her, in leaving the boat and proceeding over the gang plank, they forming a part of a crowd so proceeding. According to the testimony of plaintiff’s husband, he saw the hole in question, avoided it, and turned to call plaintiff’s attention to it, but was unable to reach her before the accident occurred. Plaintiff testified that she followed the crowd, with her eyes upon her husband; that she did not look down at the flooring of the boat; and that it was too dark for her to see, had she so looked. Upon this state of facts, we think that the plaintiff not only failed to establish the absence of contributory negligence on her part, but, by the testimony adduced in her behalf, substantially proved its presence. Thus error is presented by the exception taken to the denial of defendant’s motion for a dismissal of the complaint, made at the close of the case upon that ground. Had she actually followed her husband and the crowd, she would not have suffered the injury which they escaped. Had she taken the reasonable precaution of observing the flooring upon which she was proceeding, as did her husband, she, as well as he, must have seen the hole, which the light in the locality sufficed to disclose to his view. We may concede the defendant’s negligence, but, as shown, the plaintiff’s case presented nothing which could call for a favorable finding by a jury. Judgment reversed, and a new trial ordered, with costs to abide the event.
BISCHOFF, J., concurs.